Citation Nr: 0904200	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-32 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left shoulder.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1981 to April 
1988 and from January 1994 to October 1996. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.

In September 2007, the Board denied the veteran's claim of 
service connection for degenerative joint disease of the left 
shoulder.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claim (Court).  In 
October 2008, the Court granted a Joint Motion to vacate the 
September 2007 decision and to remand that matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2008 Joint Motion, the parties agreed that in 
the September 2007 decision, the Board failed to give 
adequate reasons and bases to support it's decision.  In this 
regard, the parties agreed that the Board failed to (a) 
address the credibility of the veteran's lay statements and 
determine if the veteran was qualified to offer a medical 
opinion as to etiology of his disability; and, (b) discuss 
whether an additional examination was necessary in light of 
the veteran's lay statements.  

At the outset the Board notes that the veteran had multiple 
military occupational specialty (MOS) designations, including 
practical nurse.  It is noted in the Joint Motion that he 
reported he was a licensed practical nurse.  In various lay 
statements, the veteran contends that he has current 
degenerative joint disease (DJD) of the left shoulder.  The 
veteran asserts that DJD is a systemic disorder that spreads 
to other joints and might be caused by over use of the 
joints.  In support thereof, the veteran notes that he is 
service-connected for DJD of the right shoulder and right hip 
and that his degenerative condition is now spreading to his 
left side.  The VA has noted in the past that the arthritis 
of the right hip and right shoulder was a result of trauma, 
not part of a systemic disorder.

The Board notes that the veteran was diagnosed with left 
shoulder strain with mild impairment in a December 2003 VA 
examination.  However no opinion was offered as to the 
etiology of the left shoulder disorder.  VA regulations 
provide that where "the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2005); see 38 C.F.R. § 19.9 (2005).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required by the 
courts "for compliance with the duty to assist by conducting 
a thorough and contemporaneous medical examination." Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).  

Given the veteran's statements, in light of his MOS and the 
absence of an etiology opinion, the Board finds that a more 
contemporaneous VA examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  Notice 
should comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
other appropriate notice requirements 
since the 2007 Board decision.

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed left 
shoulder disorder since service.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any previously 
unidentified treatment source.  The 
veteran should also be informed that he 
can submit evidence to support his claim.  
He should also be asked to submit 
evidence that confirms he is a licensed 
practical nurse, and the training that he 
took to obtain the license.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature, extent and likely etiology of 
the claimed left shoulder disorder.  

The veteran's claims folders must be made 
available to and reviewed by the 
examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Any indicated testing or medical studies 
should be performed.  The examiner should 
elicit from the veteran and record a 
complete medical history referable to any 
left shoulder disorder onset in service 
or otherwise caused or aggravated by his 
service-connected right shoulder and 
right hip disabilities and his 
manifestations and treatment received 
thereafter.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current DJD or other left 
shoulder disability that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) onset in service or 
was otherwise caused or aggravated by his 
service-connected DJD of the right 
shoulder and right hip.  Specifically, 
the examiner should opine as to whether 
the currently service connected arthritis 
is part of a systemic disorder or is 
traumatic in origin.

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report(s).

4.  After completion of all indicated 
development, the veteran's claim of 
service connection for a disability 
manifested by or productive of DJD or 
other left shoulder disability should be 
readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


